Citation Nr: 1040761	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
anxiety disorder and assigned an initial evaluation of 50 
percent, effective July 16, 2003, the date the original claim was 
received.

In April 2009, the Board remanded this case for further 
development.  


FINDINGS OF FACT

Since the award of service connection, the Veteran's anxiety 
disorder has been characterized by anxiety, irritability, sleep 
disturbances, discomfort in crowds, and depression.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent 
for anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.130, Diagnostic Code 9400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the Veteran's anxiety disorder claim arises from an 
appeal of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

The April 2009 Board remand instructed the RO/AMC to obtain the 
Veteran's Social Security Administration (SSA) records and to 
ascertain if any additional medical records existed.  In 
compliance with the Board's April 2009 remand, the RO sent SSA a 
request in May 2009 for all records related to the Veteran.  Also 
in May 2009, the RO sent the Veteran a letter requesting that he 
notify VA of any additional treatment records.  The Veteran did 
not reply.  The Veteran was then issued a SSOC in Jun 2010.  Thus 
VA has complied with the April 2009 remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, SSA records, VA medical 
examination results, and statements of the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Analysis

In a May 2005 rating decision, the RO granted service connection 
for anxiety disorder and assigned a 50 percent initial disability 
rating from July 16, 2003, the date VA received the claim for 
service connection.  The Veteran contends that the symptoms of 
his anxiety disorder are more severe than the rating criteria for 
a 50 percent disability evaluation.

The Board notes that while the diagnosis associated with the 
Veteran's condition has varied among the records, disability 
ratings for all mental disorders are based on the same symptoms.  
Therefore, whether the symptoms are attributed to posttraumatic 
stress disorder (PTSD) or an anxiety disorder ultimately will not 
affect the evaluation.

In order to qualify for a higher initial rating of 70 percent 
under Diagnostic Code 9400, the evidence must show that the 
Veteran's anxiety disorder is manifested by occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

VA treatment records from May 2003 to June 2003 indicate that the 
Veteran was originally seen for alcohol dependence and initially 
denied any previous psychiatric treatment.  

In June 2003, the Veteran underwent a mental status examination 
given in conjunction with treatment for his substance abuse.  He 
was found to be fully oriented, well-groomed, and cooperative.  
His mood was depressed and his affect constricted.  His speech 
was normal and his motor activity was relaxed and calm.  His 
memory was intact and his mental functioning was mostly accurate.  
His intelligence was average.  His insight was intact and his 
judgment was impulsive.  His thought process was logical and 
organized.  He denied hallucinations and delusions.  He was not 
found to be a risk to himself or others.  While a Veteran's 
rating on the Global Assessment of Functioning (GAF) scale is not 
dispositive, the Board notes that he was assigned a GAF score in 
the 51-60 range, which represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  See 
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  He 
was diagnosed with both alcohol dependence and PTSD.

In July 2003, the Veteran was diagnosed with PTSD.  He reported 
daily intrusive thoughts about Vietnam, but denied nightmares.  
He had difficulty falling asleep and staying asleep.  He was 
irritable and anxious.  He reported feeling trapped very easily 
and constantly being aware of an escape route.  He avoided crowds 
and reminders of war.  He was distrustful and had difficulty 
relating to others.  He had been alcohol dependent since 
returning from Vietnam.  The Veteran was assigned a GAF score of 
45, which indicates serious symptoms or serious impairment in 
social, occupational, or school functioning.  See DSM-IV.

In November 2003, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, the examiner found 
that a diagnosis of anxiety disorder, with its onset 
contemporaneous with the Veteran's return from Vietnam, was more 
accurate given the Veteran's symptoms.  These symptoms included 
chronic anxiety and worry, poor sleep, and panic attacks.  He 
generally avoided crowds, had agoraphobic avoidance, and fear and 
avoidance of most closed space and bridges.  He denied avoiding 
war movies or other such reminders.  Upon mental status 
examination, the Veteran was found to be cooperative, but hunched 
over with very poor eye contact; at times rubbing his leg 
nervously.  His affect and mood were dysphoric.  His thoughts 
were logical with no evidence of thought disorders.  He reported 
fleeting auditory hallucinations, but the examiner found these to 
be not clinically significant.  He denied active suicidal 
ideation.  His cognition was grossly intact.  His insight and 
judgment were fair.  He was assigned a GAF score of 55, which 
represents moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.

In March 2004, the Veteran underwent a mental health evaluation 
in conjunction with his claim for Social Security benefits.  At 
that time, he was alert and oriented times three.  His 
characteristics of speech and thought processes were normal.  His 
mood was euthymic.  His affect was fine.  His judgment and 
insight were good.  He was independent with regard to activities 
of daily living.  His social interactions were described as fine.

VA treatment records from September 2004 show complaints of 
trouble sleeping.  In November 2004, the Veteran denied current 
mood or anxiety symptoms and suicidal or homicidal ideation.  He 
had a full-range of affect.  According to group therapy notes 
from December 2004, the Veteran's GAF score was 48, which 
indicates serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Group Therapy notes from 
June 2005 include the Veteran's report of chronic severe symptoms 
including nightmares about Vietnam once or twice a week.

In his October 2004 statement, the Veteran reported symptoms of 
restlessness, depression, anxiety, and paranoia since he was 
stationed at Fort Hood 36 years prior.

In her January 2005 statement, the Veteran's ex-wife reported 
behavioral changes she had seen in him during the forty years she 
has known him, including anxiety and depression.

In a December 2005 letter, the Veteran's private psychologist, 
Dr. R.P., reported additional severe symptoms including auditory 
and visual hallucinations.  The psychologist found the Veteran's 
responses to a Rorschach test to indicate immaturity, 
impoverished thought process, and a lack of human involvement.  
The Veteran presented with a variety of debilitating anxieties, 
phobias, and panic attacks.  He was unable to function in crowds, 
flew into a rage at the least provocation, obsessive, and his 
executive functions were very poor.  This psychologist found the 
Veteran completely psychologically disabled and unable to hold 
even a menial job.  These findings are inconsistent with the 
other medical and lay evidence of record, which do not suggest 
symptoms of obsessive behavior or hallucinations, and weighs 
heavily against their credibility.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The record does not indicate that this 
psychologist is the Veteran's treating physician, rather at the 
onset of this letter, the psychologist stated that the Veteran 
contacted him expressly to determine whether he could be entitled 
to a higher disability rating.  Dr. R.P. states that he has 
observed the Veteran on many occasions; however no records 
regarding these additional visits have been submitted to VA in 
conjunction with this claim.  The Veteran did not alert VA to the 
existence of any such records pursuant to the April 2009 remand.  
While the Court has consistently declined to adopt a treating 
physician rule, whereby the Veteran's primary healthcare 
provider's opinion would be accorded greater weight than the 
opinion of another healthcare provider, it is probative that the 
bulk of the Veteran's mental health treatment of record has been 
through the VA and that these records do not indicate the 
obsessive behavior or hallucinations that Dr. R.P. attributes to 
the Veteran's anxiety disorder.  See Winsett v. West, 11 Vet. 
App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The lone 
other reference to auditory hallucinations in the November 2003 
examination categorized them as fleeting and not clinically 
significant.  The Veteran and his wife do not refer to 
hallucinations in their lay statements.  Thus, given these 
inconsistencies and the bias suggested by the Veteran's 
solicitation of this letter for the express purpose of 
establishing entitlement to a higher evaluation, the Board finds 
the probative weight of this letter to be lacking.

In July 2007, the Veteran again underwent a VA examination in 
conjunction with this claim.  At that time, the Veteran reported 
chronic episodes of anxiety and irritability, difficulty sitting 
still, sleep disturbances, and discomfort in large crowds.  He 
had resumed drinking 9-10 can of beer per day.  His mental status 
examination found him to be mildly anxious and uncomfortable 
during the interview.  There were no signs or symptoms of 
psychosis.  His mood was mildly to moderately anxious with no 
homicidal or suicidal ideations.  There is no evidence of lack of 
behavioral or impulse control except in the case of chronic 
episodes of irritability.  No significant cognitive impairments 
were noted.  The Veteran was assigned a GAF score of 50.  The 
examiner further noted that the clinical evidence suggested that 
the Veteran's anxiety symptoms were of moderate intensity and 
stable.

Based on the above, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 50 percent for the 
Veteran's anxiety disorder.   The record shows that the Veteran's 
anxiety disorder is characterized by anxiety, irritability, sleep 
disturbances, discomfort in crowds, disturbances of mood, and 
depression.  His GAF score has oscillated between the moderate 
and severe symptoms range.  While these symptoms have resulted in 
occupational and social impairment with reduced reliability and 
productivity, deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood have not been 
shown.  Therefore, the symptoms most nearly approximate the 
criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.130, DC 
9400.  The Veteran has consistently been found to be 
appropriately groomed and fully oriented.  He has denied suicidal 
and homicidal ideations throughout the course of this appeals 
period.  Likewise, the Veteran has generally denied 
hallucinations.  There is no indication on the record that is 
thought process is impaired.  While the Veteran has been found 
unable to work by SSA, this disability finding is based on his 
heart conditions, not his anxiety disorder.  Therefore, the 
criteria for the next higher evaluation of 70 percent are not 
satisfied.  As such, the Board determines that the preponderance 
of the evidence is against the assignment of a higher initial 
rating for the Veteran's anxiety disorder.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period in question 
has the Veteran's anxiety disorder warranted an evaluation in 
excess of 50 percent.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the Veteran's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his anxiety disorder and 
the manifestations of anxiety disorder are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from his anxiety disorder would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.




ORDER

Entitlement to an initial evaluation in excess of 50 percent for 
service connected anxiety disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


